          Case 2:20-cv-05637-GEKP Document 10 Filed 03/22/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AAMCO TRANSMISSIONS, LLC
flk/a AAMCO TRANSMISSIONS, INC.,                                   CIVIL ACTION
                Petitioner

                 v.

OTTO ECHEVERRI et al.,                                             NO. 20-5637
               Respondents

                                                ORDER

        AND NOW, this 22nd day of March, 2021, upon consideration of the Petition to Confirm the

Arbitration Award (Doc. No. 1), Petitioner's Motion for Default Judgment (Doc. No. 8), and

Respondents' failure to contest the Motion, it is hereby ORDERED that:

        1. The Petition to Confirm the Arbitration Award (Doc. No. 1) is GRANTED. The final

            arbitration award entered by the arbitrator on July 14, 2020 in the action styled AAMCO

             Transmissions, LLC f/k/a AAMCO Transmissions, Inc. v. Otto Echeverri and Mitchell

            Echeverri, Ref No. 1450006431 is CONFIRMED in all respects.

        2. The Motion for Default Judgment (Doc. No. 8) is GRANTED.

        3. The Clerk of Court shall ENTER judgment in favor of AAMCO Transmissions, LLC and

            against Otto Echeverri and Mitchell Echeverri, jointly and severally, in the amount of

            $122,744.14. 1 The Clerk of Court shall mark this case CLOSED for all purposes,

            including statistics.




        This final award figure is inclusive of attorneys' fees and costs and reimbursement of administrative
fees and arbitrator compensation. Doc. No. 1 at 50-51.


                                                      1
